Citation Nr: 1434048	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  88-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active military duty from March 1968 to March 1970 in the regular Army-including honorable service in the Republic of Vietnam.  From December 1976 to June 11, 1977 (peacetime service), he served in the Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He was also activated in the Army Reserve and served on active duty from January 1 to March 6, 1991 (Persian Gulf War service).  

In a September 2012 decision, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, and remanded it for further development.  

In June 2007, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file and reviewed.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary prior to final adjudication of the Veteran's service connection claim for an acquired psychiatric disorder.

As noted in the September 2012 remand, the Veteran's case has a lengthy history with many different instances of service and treatment for psychiatric symptoms.  The Board requested a new VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

In April 2013, the Veteran underwent a VA examination, following which the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis, but had depressive disorder, NOS.  The examiner provided an adequate opinion with respect to direct service connection, but her opinion as to whether the Veteran had a preexisting psychiatric disorder is inadequate inasmuch as it is based upon an inaccurate factual basis.  Namely, the examiner opined that the Veteran's depressive disorder did not preexist service as there was no evidence of psychiatric complaints, findings, or treatment prior to his military service.  The Board notes that this is true with respect to his initial enlistment in March 1968, but prior to activation in 1991, he had sought treatment for psychiatric complaints.  

In light of this inadequate opinion, the Board finds that the case must be remanded again for a new opinion as to the etiology of the Veteran's psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, including any pertinent evidence contained in VBMS/Virtual VA, should be forwarded the April 2013 VA examiner for a supplemental opinion.  If the April 2013 examiner is not available, forward the claims file to another appropriate examiner for the requested opinions.  A copy of this remand as well as a copy of the September 2012 remand must be provided to the examiner prior to the examination.  The examiner is asked to review the detailed description of the Veteran's psychiatric and examination history as shown in the September 2012 remand.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s) and should state whether it is likely, as likely as not, or unlikely that any diagnosed psychiatric disability is related to service.  The diagnosis must be based on examination findings, all available medical records.  

If there is a diagnosis of a psychiatric disability other than PTSD, the examiner should opine as to whether the psychiatric disability had its clinical onset in service.  

If not, the examiner should opine whether there is clear and unmistakable evidence that the psychiatric disability pre-existed entrance into service (for both the 1968 and 1991 enlistments/activations), AND if there is clear and unmistakable evidence that the disease did not increase in severity during service beyond the natural progression of the disease during either period of service.  The examiner should identify the clear and unmistakable evidence in giving the opinions.  

It is important to note that the Veteran had active service from March 1968 to March 1970, and from January 1991 to March 1991.  The examiner should provide opinions as to a possible preexisting psychiatric disorder for both periods of active duty-including a specific discussion of the depression diagnosis made in the early-1980s.  

The examiner should provide a complete rationale for all opinions provided.

It is left to the examiner's discretion as to whether the Veteran should appear for a new examination.  

2.  The RO/AMC should ensure that all requested opinions are properly provided prior to returning this case to the Board.  If not, request that the examiner provide supplemental opinions.  

3.  Re-adjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide him with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

